Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order on motion of this Court dated June 14, 1994, which dismissed an appeal from a judgment of the Supreme Court, Queens County, rendered September, 18, 1990, and, in effect, to reinstate the appeal.
Ordered that the application is denied.
The appellant has failed to establish that he was . denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, P. J., Altman, Krausman and Goldstein, JJ., concur.